Citation Nr: 0508541	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted from September 2, 1997, for 
residuals of fractures of the third and fourth fingers of the 
left (non-dominant) hand? 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active duty for training from April to 
October 1972 and served on active duty from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2002, the Board denied entitlement to a higher 
evaluation for residuals of fractures of the third and fourth 
fingers of the left (non-dominant) hand.  The veteran 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2003, the parties filed a 
joint motion to vacate the June 2002 Board decision and 
remand the issue.  That same month, the Court vacated the 
Board decision and remanded the matter for actions consistent 
with the motion. 

In February 2004, the Board remanded the appeal to comply 
with the Court's June 2003 order.  In a November 2004 rating 
decision, the RO granted the veteran a separate 10 percent 
rating for a residual sensory impairment of the left hand, 
effective from September 15, 2004.  The veteran did not 
appeal.  Accordingly, the Board's jurisdiction is limited to 
the issue listed on the first page of this decision. 

The Court has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal.  
Hence, the Board has styled this rating question accordingly.  




FINDING OF FACT

Since September 2, 1997, residuals of fractures of the third 
and fourth fingers of the left (non-dominant) hand have not 
been manifested by unfavorable ankylosis, adverse 
symptomatology that equates to amputation of both fingers, or 
adverse symptomatology that equates to amputation, with 
metacarpal resection, of either finger.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent, 
at any time since September 2, 1997, for residuals of 
fractures of the third and fourth fingers of the left (non-
dominant) hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.73, Diagnostic Codes 5219, 5223, 5309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In January 2001, March 2001, October 2003, March 2004, and 
August 2004 letters as well as the February 2004 Board 
remand, VA notified the claimant that he was responsible to 
support his claim with appropriate evidence.  The 2004 
letters and Board remand also informed the claimant that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  The letters and 
remand advised him that it was his responsibility to either 
send medical treatment records from any private physicians 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised of the VCAA.  
In the letters, the November 2000 and February 2004 Board 
remands, February 1998 rating decision, the June 1998 
statement of the case, and the October 2001 and November 2004 
supplemental statements of the case, the veteran was notified 
of the laws and regulations governing his claim.  A November 
2004 Supplemental Statement of the Case notified the veteran 
of the change in regulations for rating his finger 
disabilities.  Therefore, the duty to notify the veteran of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant in 
January 2001, March 2001, October 2003, March 2004, and 
August 2004 letters as well as in the November 2000 and 
February 2004 Board remands if there was any information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  If the evidence was held 
by a private physician, he was to provide authorizations so 
that VA could attempt to obtain that evidence.  The veteran 
thereafter reported that all of his relevant medical evidence 
could be found at the Binghamton VA Medical Center and with 
Melvin Jones, M.D.  The RO thereafter obtained and associated 
these records with the claim's file.  The Board also notes 
that the veteran not only failed to reply to VA's post-remand 
requests for treatment information but at his October 2004 VA 
examination reported that he had not received treatment for 
his finger disabilities since his discharge from military 
service.  The veteran was afforded VA examinations in January 
1998, September 2001, and October 2004.  

The veteran was also advised of what evidence VA had 
requested, received, and what evidence was not received in 
the January 2001, March 2001, March 2004, and August 2004 
letters, the June 1998 statement of the case, and the October 
2001 and November 2004 supplemental statements of the case.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, including because 
adequate VCAA notice was not provided in the precise 
chronological order required by 38 U.S.C.A. § 5103, the Board 
finds that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran contends that his service-connected residuals of 
fractures of the third and fourth fingers of the left (non-
dominant) hand are more severe than the rating assigned 
following the initial grant of service connection in the 
rating action on appeal.

Service medical records reflect that in March 1974, the 
veteran reported for medical treatment after a torsion wrench 
fell on his left hand.  X-rays revealed that he had fractured 
the distal end of his third and fourth fingers of his left 
hand.  

At the January 1998 VA examination, the veteran reported that 
he had continually suffered from chronic left finger and hand 
pain since the 1974 in-service accident.  He had worked as a 
truck driver for many years and reported pain when attempting 
to grasp the wheel and shift gears.  He also reported some 
occasional mild paresthesia and some worsening of symptoms 
with weather changes.

Examination revealed obvious swelling and flattening of the 
tips of the distal phalanges of the third and fourth digits 
of the left hand.  There was no other discernable scarring or 
other bony abnormality.  Sensory study revealed decreased 
sensation to light touch over the entire hand.  Left hand 
grip strength was to 50 pounds, and right hand grip strength 
was to 90 pounds.  The veteran did have mild intrinsic muscle 
weakness on the left evidenced by some weakness in splaying 
the digits, and an inability to effectively flex the 
metacarpophalangeal joint while maintaining extension at the 
proximal interphalangeal and distal interphalangeal joints.  
He could fully close his left wrist and there was no evidence 
of loss of function of wrist range of motion.  X-ray 
examination revealed a healed fracture of the distal phalanx 
of the left third finger.  The impression was chronic 
intermittent left hand pain secondary to crush injury.  The 
examiner opined that there was no major functional disability 
aside from that recorded at times of flare-up.  Flare-ups 
were opined to possibly cause a diminished range of motion 
and diminished strength, but without postoperative testing at 
the time of the flare up any increased diminishment was 
impossible to quantify.

Neither the private outpatient treatment records from Dr. 
Jones nor records from the Binghamton VA Medical Center show 
complaints or treatment for any left hand or finger 
condition.  

At a VA examination in September 2001, the veteran reported 
that he was not employed, having been recently terminated 
from a temporary position.  He had been employed in the past 
as a warehouseman, truck driver, nursing home aid, and 
janitor.  At one point in the examination, he stated that he 
had no real problems with his left hand.  Although, at 
another point, he reported that if he slept on his right 
side, he would experience pain in his left knee and the left 
hand in the morning.  He also reported diminished sensation 
in the left fingers.

On examination, there were no gross deformities of the left 
hand.  There was a slight bulbous enlargement of the distal 
phalanges of the left long and ring fingers.  There was 
diminished sensation over the medial and radial nerve 
distribution of the fingers.  Ulnar nerve distribution was 
normal.  Sensation to the hand and thumb were normal.  He was 
able to oppose all of the fingers of the left hand.  Motion 
testing was within normal limits.  Handgrip was 5/5 
bilaterally.  Metacarpo-phalangeal flexion was to 90 degrees, 
hyperextension was to 10 degrees, and extension to 0 degrees 
for all fingers.  There was no evidence of atrophy of the 
thenar or hypothenar eminences or interosseus atrophy.  X-ray 
showed a deformity of the distal phalanx of the left long 
finger.  The veteran was assessed with status post fracture 
of the left ring and long fingers.

When examined by VA in October 2004, his only complaints were 
of numbness in the fingers.  He reported that he had not 
received treatment for his finger disabilities since his 
discharge from military service.  He also denied having any 
significant flare-ups or totally incapacitating episodes in 
the past year.  He also reported that he had not lost any 
work as a result of his finger disabilities.  

On examination, he did not appear in acute distress.  As to 
the left hand, there were no finger or hand deformities.  
There was no pain on palpation of any of the fingers, and 
there was no evidence of muscle atrophy.  Grip strength was 
3/5 on the left compared to the right.  Flexor digitorum 
profundus and sublimis strength was 5/5.  The veteran could 
touch the proximal palmar crease with all fingers of the left 
hand without any difficulty.  Range of motion studies of the 
long and ring finger of the left hand were as follows: the 
distal interphalangeal joint (DIP) had flexion of 70 degrees 
out of a possible 70 degrees bilaterally and extension of 0 
degrees out of a possible 0 degrees bilaterally.  The 
proximal interphalangeal joint (PIP) showed flexion to 90 
degrees out of a possible 100 degrees bilaterally and 
extension of 0 degrees out of a possible 0 degrees 
bilaterally.  The metacarpophalangeal joint had flexion of 90 
degrees out of a possible 90 degrees bilaterally and 
hyperextension of 0 degrees out of a possible 20 degrees 
bilaterally.  The veteran did not complain of pain with 
active motion of the fingers.  After repetitive flexion and 
extension activity, testing for pain, weakness, and 
fatigability, the fingers showed no change in range of motion 
or pain pattern.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A February 1998 rating decision granted service connection 
for residuals of fractures of the third and fourth fingers of 
the left (non-dominant) hand and assigned a 10 percent 
disabling rating, effective from September 2, 1997, under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (favorable ankylosis 
of two digits of one hand) and 5309 (injury to Muscle Group 
IX).

Since the veteran filed his claim for a higher evaluation 
there have been a number of changes in the criteria for 
rating musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including those relate to hand and finger disabilities.  See 
38 C.F.R. § 4.71a (2001); 67 Fed. Reg. 48784-87 (Jul. 26, 
2002) (codified at 38 C.F.R. § 4.71a (2004)).  The new rating 
criteria for rating finger disabilities became effective 
August 26, 2002.  Id.

A November 2004 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Given the change in law, 
VA may only apply the old rating criteria for rating finger 
disabilities to the pre-August 26, 2002, time period and the 
new rating criteria for rating finger disabilities to the 
term beginning on August 26, 2002.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

In this regard, because the veteran is right handed and as he 
has already received a 10 percent disability rating for his 
minor left hand disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, the potentially applicable rating 
criteria in effect both before and after the August 26, 2002, 
change in law provide a rating in excess of 10 percent only 
if his disabilities equates to unfavorable ankylosis of the 
middle/long and ring fingers (20 percent) (Diagnostic 
Code 5219); or amputation of the middle/long and ring fingers 
(20 percent) (Diagnostic Code 5149); or amputation of the 
middle/long finger with metacarpal resection (more than one 
half of the bone lost) (20 percent) (Diagnostic Code 5154); 
or amputation of the ring finger with metacarpal resection 
(more than one half of the bone lost) (20 percent) 
(Diagnostic Code 5155).  38 C.F.R. § 4.71a (2001); 38 C.F.R. 
§ 4.71a (2004).  

In the present case, service connection is in effect for 
fractures of the third and fourth fingers.  The report of the 
January 1998 examination included the examiner's observation 
that he could appreciate no major functional disability aside 
from that recorded at times of flare-up.  The appellant 
appeared to have full use of that hand, and demonstrated that 
he could fully move his left wrist, without evidence of loss 
of function of wrist range of motion.  Additionally, the 
September 2001 examination report included the appellant's 
comments that he had no real problems with his left hand.  
The examiner reported that the veteran was able to thumb 
oppose all fingers of the left hand.  There was no evidence 
that the veteran had ankylosis of either the third or fourth 
finger or medical evidence indicating that the veteran had 
ankylosis of either joint.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

Likewise, the report of the October 2004 examination noted 
that the veteran's only complaints related to unrelated 
neurological impairment.  Indeed, the appellant conceded that 
he had received no treatment for his finger disabilities 
since his discharge from military service, he had no 
significant flare-ups, he had no incapacitating episodes, and 
he had not lost any work as a result of his finger 
disabilities.  The examiner next reported that the veteran 
had almost complete range of motion of the fingers except for 
a 10 degree loss of PIP joint flexion and a 20 degree loss of 
metacarpophalangeal joint hyperextension, bilaterally.  Once 
again there was no evidence that the veteran had ankylosis of 
either finger.  

Therefore, given this limited adverse symptomatology the 
Board finds that the veteran's symptoms do not include 
unfavorable ankylosis, adverse symptomatology that equates to 
amputation of both finger, or adverse symptomatology that 
equates to amputation of either finger with metacarpal 
resection.  As such, the Board finds that a 20 percent 
evaluation is not warranted under either the old or new 
rating criteria. 

The Board notes that the veteran's left finger fracture 
residuals have also been rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5309.  Under that code, the veteran's 
disorder is rated on limitation of motion.  Here, the VA 
examination showed essentially a full range of motion.  As 
such, an evaluation in excess of 10 percent is not in order. 

In considering the veteran's claim for increase, the Board 
considered his complaints of pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While pain is a factor for 
consideration when rating motion of a joint, there is no 
evidence that objectively confirms functional loss due to 
pain beyond that contemplated by the rating currently 
assigned.  In addition, there is no evidence that the veteran 
suffers service connected arthritis in the affected joints.  
Although the veteran complained of diminished sensation and 
pain on performing certain tasks at his earlier VA 
examinations, the examiners noted no apparent evidence of 
weakness, or cramping except for the October 2004 VA examiner 
reporting that left hand grip strength was 3/5.  Further, 
there was no evidence of incoordination or disuse atrophy due 
to the fracture residuals.  While earlier VA examiners noted 
that increased disability was possible during flare-ups, 
these examiners found any increase impossible to quantify.  
Furthermore, the October 2004 VA examiner specifically opined 
that there was no increased disability with use and the 
veteran denied having flare-ups.  Thus, the Board finds no 
basis on which to grant a higher evaluation under limitation 
of motion criteria due to pain.

The Board has also reviewed the nature of the original 
disability and considered whether the veteran was entitled to 
a "staged" rating for residuals from the fracture of his 
third and fourth fingers.  Based upon a review of the 
evidence, however, the Board finds that at no time since 
September 1997 has the evidence been in equipoise such as to 
warrant more than a 10 percent rating under the above noted 
criteria.  Thus, the Board finds that a staged rating is not 
warranted in this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

A disability rating in excess of 10 percent for residuals of 
fractures of the third and fourth fingers of the left (non-
dominant) hand, at any time since September 2, 1997, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


